Case 1:19-cv-00511-BLW Document 1-6 Filed 12/30/19 Page 1 of 14




                     EXHIBIT 5
7/20/2019               Case 1:19-cv-00511-BLW
                                         KFC Delivery Document
                                                      • Order Online • 1-6    Filed
                                                                       Boise (8440   12/30/19
                                                                                   W Overland        Page 2 of 14
                                                                                              Rd) • Postmates




                                                                                                                    FAST FOOD



   KFC
            40-55 MIN           8440 W OVERLAND RD (3.7 MI)




        Popular Items


   Famous Bowl® Fill Up
   A Famous Bowl® with a cookie and your choice of a medium drink.
   $7.25




   Mac & Cheese
   Elbow macaroni covered in a rich, creamy cheddar cheese sauce.
   $3.29




   Mashed Potatoes & Gravy
   Creamy mashed potatoes and our signature brown gravy.
   $3.29




   3 pc. Tenders Fill Up
   Three Extra Crispy™ Tenders, one side of your choice, a biscuit, a cookie, your choice of a
https://postmates.com/merchant/kfc-boise-36479                                                                                  1/13
7/20/2019             Case 1:19-cv-00511-BLW
                                       KFC Delivery Document
                                                    • Order Online • 1-6    Filed
                                                                     Boise (8440   12/30/19
                                                                                 W Overland        Page 3 of 14
                                                                                            Rd) • Postmates
   dipping sauce, and a medium drink.
   $6.60




   5 pc. Tenders Box
   Five Extra Crispy™ Tenders, two sides of your choice, a biscuit, two dipping sauces, and a
   medium drink.
   $13.19




   Large Popcorn Nuggets
   All white meat Popcorn Nuggets.
   $7.95




   Nashville Hot Tenders Combo
   Three or five piece tenders with Nashville Hot, a side of your choice, a biscuit, and a
   medium drink.
   $8.59




   8 Piece Meal
   Eight pieces of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™, four biscuits, and two large sides of your choice.
   $31.69




   Potato Wedges
   Crispy potatoes seasoned with a special blend of herbs and spices.
   $3.29




   Crispy Colonel Combo
   A Crispy Colonel Sandwich, available in Extra Crispy, Smoky Mountain BBQ, Georgia Gold,
   or Nashville Hot, one side of your choice, and a medium drink.
https://postmates.com/merchant/kfc-boise-36479                                                                    2/13
7/20/2019             Case 1:19-cv-00511-BLW
                                       KFC Delivery Document
                                                    • Order Online • 1-6    Filed
                                                                     Boise (8440   12/30/19
                                                                                 W Overland        Page 4 of 14
                                                                                            Rd) • Postmates

   $8.59




   Bucket Meal


   8 Piece Chicken
   Eight pieces of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™.
   $19.79




   8 Piece Meal
   Eight pieces of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™, four biscuits, and two large sides of your choice.
   $31.69




   12 Piece Chicken
   12 pieces of our freshly prepared chicken, available in Original Recipe® or Extra Crispy™.
   $32.99




   12 Piece Meal
   12 pieces of our freshly prepared chicken, available in Original Recipe® or Extra Crispy™,
   six biscuits, and three large sides of your choice.
   $46.19




   16 Piece Chicken
   16 pieces of our freshly prepared chicken, available in Original Recipe® or Extra Crispy™.
   $39.59




   16 Piece Meal
https://postmates.com/merchant/kfc-boise-36479                                                                    3/13
7/20/2019             Case 1:19-cv-00511-BLW
                                       KFC Delivery Document
                                                    • Order Online • 1-6    Filed
                                                                     Boise (8440   12/30/19
                                                                                 W Overland        Page 5 of 14
                                                                                            Rd) • Postmates

   16 pieces of our freshly prepared chicken, available in Original Recipe® or Extra Crispy™,
   eight biscuits, and four large sides of your choice.
   $52.79




   12 Chicken Tenders
   12 Extra Crispy™ Tenders.
   $21.15




   12 Tenders Meal
   12 Extra Crispy™ Tenders, four biscuits, and two large sides of your choice.
   $31.69




   Tenders Share Meal
   Six Extra Crispy™ Tenders, large potato wedges, and two dipping sauces.
   $18.49




   Combos


   2 pc. Drum & Thigh Combo
   A drumstick & thigh, available in Original Recipe® or Extra Crispy™, one side of your
   choice, biscuit, a cookie, and a medium drink.
   $7.25




   2 pc. Breast & Wing Combo
   A breast & wing, available in Original Recipe® or Extra Crispy™, a side of your choice, a
   biscuit, and a medium drink.
   $8.59




https://postmates.com/merchant/kfc-boise-36479                                                                    4/13
7/20/2019             Case 1:19-cv-00511-BLW
                                       KFC Delivery Document
                                                    • Order Online • 1-6    Filed
                                                                     Boise (8440   12/30/19
                                                                                 W Overland        Page 6 of 14
                                                                                            Rd) • Postmates



   3 pc. Chicken Combo
   Three pieces of chicken available in Original Recipe® or Extra Crispy™, one side of your
   choice, biscuit, and a medium drink.
   $11.25




   4 pc. Chicken Combo
   A breast, thigh, drum, & wing available in Original Recipe® or Extra Crispy™, one side of
   your choice, biscuit, and a medium drink.
   $13.19




   Hot Wings™ Combo
   Five hot wings, one side of your choice, biscuit, and a medium drink.
   $9.25




   Tenders Combo
   Four or five Extra Crispy™ Tenders, one side of your choice, a biscuit, your choice of a
   dipping sauce, and a medium drink.
   $9.25




   Smoky Mtn. BBQ Tenders Combo
   Three of five piece tenders with Smoky Mountain BBQ, a side of your choice, a biscuit, and
   a medium drink
   $8.59




   Georgia Gold Tenders Combo
   Three or five piece tenders with Georgia Gold Honey Mustard BBQ, a side of your choice, a
   biscuit, and a medium drink
   $8.59




   N     h ill H t T d            C      b
https://postmates.com/merchant/kfc-boise-36479                                                                    5/13
7/20/2019        Case 1:19-cv-00511-BLW
                                  KFC Delivery Document
                                               • Order Online • 1-6    Filed
                                                                Boise (8440   12/30/19
                                                                            W Overland        Page 7 of 14
                                                                                       Rd) • Postmates
   Nashville Hot Tenders Combo
   Three or five piece tenders with Nashville Hot, a side of your choice, a biscuit, and a
   medium drink.
   $8.59




   Popcorn Nuggets Combo
   Large Popcorn Nuggets with a side of your choice, a biscuit, and a medium drink.
   $10.55




   Big Box Meals


   3 pc. Chicken Box
   Three pieces of chicken available in Original Recipe® or Extra Crispy™, two sides of your
   choice, a biscuit, and a medium drink.
   $13.19




   Crispy Colonel Box
   A Crispy Colonel Sandwich available in Extra Crispy, Smoky Mountain BBQ, Georgia Gold,
   or Nashville Hot, two sides of your choice, a biscuit, small popcorn nuggets, and a mediu…
   $13.19




   5 pc. Tenders Box
   Five Extra Crispy™ Tenders, two sides of your choice, a biscuit, two dipping sauces, and a
   medium drink.
   $13.19




   Signature Sandwiches


   Crispy Colonel Combo
   A Crispy Colonel Sandwich, available in Extra Crispy, Smoky Mountain BBQ, Georgia Gold,
   or Nashville Hot one side of your choice and a medium drink
https://postmates.com/merchant/kfc-boise-36479                                                               6/13
7/20/2019             Case 1:19-cv-00511-BLW
                                       KFC Delivery Document
                                                    • Order Online • 1-6    Filed
                                                                     Boise (8440   12/30/19
                                                                                 W Overland        Page 8 of 14
                                                                                            Rd) • Postmates
   or Nashville Hot, one side of your choice, and a medium drink.
   $8.59




   Crispy Colonel Sandwich
   A Crispy Colonel Sandwich available in Extra Crispy, Smoky Mountain BBQ, Georgia Gold,
   or Nashville Hot.
   $5.29




   Chicken Littles® Combo
   Two Chicken Littles® available in Extra Crispy™, Smoky Mountain BBQ, Georgia Gold, or
   Nashville Hot, a side of your choice, and a medium drink.
   $8.59




   Chicken Little®
   A Chicken Little® available in Extra Crispy, Smoky Mountain BBQ, Georgia Gold, or
   Nashville Hot.
   $2.25




   Fill Ups


   3 pc. Tenders Fill Up
   Three Extra Crispy™ Tenders, one side of your choice, a biscuit, a cookie, your choice of a
   dipping sauce, and a medium drink.
   $6.60




   1 Piece Breast Fill Up
   A breast, available in Original Recipe® or Extra Crispy™, one side of your choice, a biscuit,
   a cookie, and a medium drink
   $6.60




   Famous Bowl® Fill Up
https://postmates.com/merchant/kfc-boise-36479                                                                    7/13
7/20/2019     Case 1:19-cv-00511-BLW
                               KFC Delivery Document
                                            • Order Online • 1-6    Filed
                                                             Boise (8440   12/30/19
                                                                         W Overland        Page 9 of 14
                                                                                    Rd) • Postmates
   Famous Bowl® Fill Up
   A Famous Bowl® with a cookie and your choice of a medium drink.
   $7.25




   Pot Pie Fill Up
   Classic chicken pot pie with a cookie and your choice of a medium drink.
   $7.25




   Crispy Colonel Fill Up
   A Crispy Colonel Sandwich, one side of your choice, a cookie, and a medium drink.
   $6.60




   Sides


   Mashed Potatoes & Gravy
   Creamy mashed potatoes and our signature brown gravy.
   $3.29




   Mac & Cheese
   Elbow macaroni covered in a rich, creamy cheddar cheese sauce.
   $3.29




   Mashed Potatoes (No Gravy)
   Creamy mashed potatoes.

   $3.29




https://postmates.com/merchant/kfc-boise-36479                                                            8/13
7/20/2019            Case 1:19-cv-00511-BLW
                                      KFC DeliveryDocument
                                                  • Order Online •1-6    FiledW12/30/19
                                                                   Boise (8440 Overland Rd) • Page   10 of 14
                                                                                              Postmates




   Cole Slaw
   Freshly prepared in restaurant with cabbage, carrots, onion, and our signature dressing.
   $3.29




   Whole Kernel Corn
   Sweet yellow corn.
   $3.29




   Gravy
   Our signature brown gravy
   $3.29




   Potato Wedges
   Crispy potatoes seasoned with a special blend of herbs and spices.
   $3.29




   2 Biscuits
   Warm, flaky, southern-style biscuits
   $1.99




   A La Carte


   A La Carte Breast
   One breast piece of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™.
https://postmates.com/merchant/kfc-boise-36479                                                                  9/13
7/20/2019            Case 1:19-cv-00511-BLW
                                      KFC DeliveryDocument
                                                  • Order Online •1-6    FiledW12/30/19
                                                                   Boise (8440 Overland Rd) • Page   11 of 14
                                                                                              Postmates

   $3.95




   A La Carte Drum
   One drum piece of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™.
   $2.49




   A La Carte Thigh
   One thigh piece of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™.
   $2.49




   A La Carte Wing
   One wing piece of our freshly prepared chicken, available in Original Recipe® or Extra
   Crispy™.
   $1.99




   Large Popcorn Nuggets
   All white meat Popcorn Nuggets.
   $7.95




   Dessert


   Chocolate Chip Cookie
   12 of our signature chocolate chip cookies.
   $1.05




   Beverage
https://postmates.com/merchant/kfc-boise-36479                                                                  10/13
7/20/2019            Case 1:19-cv-00511-BLW
                                      KFC DeliveryDocument
                                                  • Order Online •1-6    FiledW12/30/19
                                                                   Boise (8440 Overland Rd) • Page   12 of 14
                                                                                              Postmates




   Medium Beverage
   $2.89




   Large Beverage
   $3.15




   Condiments


   Honey Sauce




   Ketchup




   Hot Sauce




   Dipping Sauces

https://postmates.com/merchant/kfc-boise-36479                                                                  11/13
7/20/2019            Case 1:19-cv-00511-BLW
                                      KFC DeliveryDocument
                                                  • Order Online •1-6    FiledW12/30/19
                                                                   Boise (8440 Overland Rd) • Page   13 of 14
                                                                                              Postmates


   Finger Lickin' Good Sauce
   $0.35




   Honey BBQ Sauce
   $0.35




   Buttermilk Ranch
   $0.35




   Other Options Nearby
   All Fast Food Delivery In Boise




                                                                                 Arby's     Wendy's
                                    Taco Bell                                                                       Burg
                                                 McDonald's      Chick-fil-A     $3.99      30-45     Sonic Drive-In
                                    $3.99                                                                          35-5
                                                 $3.99 Delivery · $3.99 Delivery Delivery · min       30-45 min
   Jack in             POPULAR      Delivery ·
                                                 30-45 min        · 30-45 min    35-50
   the Box                          30-45 min
   $1.99 Delivery · 30-45                                                        min

   min




   POSTMATES                                                     MERCHANTS

   About                                                         Sell on Postmates

   Careers                                                       Restaurants
https://postmates.com/merchant/kfc-boise-36479                                                                        12/13
7/20/2019            Case 1:19-cv-00511-BLW
                                      KFC DeliveryDocument
                                                  • Order Online •1-6    FiledW12/30/19
                                                                   Boise (8440 Overland Rd) • Page   14 of 14
                                                                                              Postmates


   Blog

   Press & Media                                                 FLEET

   Developers                                                    Join the Fleet

   API Docs
                                                                 SUPPORT
   Civic Labs
                                                                 Customer Help
   Unlimited
                                                                 Fleet Help
   Gift Cards
                                                                 Merchant Help
   Pickup

   Postmates Party



   CITIES                                                        FOLLOW US


   Portland                                                      Twitter

   Delivery Near Me                                              Facebook

   Takeout Near Me                                               Instagram

   Alcohol Delivery                                              Snapchat




   ©2019 P OST M ATES INC             TERM S     PRIVACY




https://postmates.com/merchant/kfc-boise-36479                                                                  13/13
